DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Applicant argues
“For a given organ, a radiologist expects to see an image with standard windowing with which the radiologist is most experienced or with a preselected mapping to give an image with features or an appearance which the radiologist expects to see. Damaged organs may produce a resultant image which differs from what the radiologist expects to see. This is helpful in that it highlights to the radiologist the nature of the injury to the organ. Having realized that the organ is damaged, the radiologist may then choose to vary the image manually to try to perform a more accurate diagnosis. 
As set forth on page 3, lines 25-29, diagnostic images, such as CT images, have been commonly displayed with a standard windowing such that a portion of the image corresponding to an organ of interest is what the radiologist expects to see and with which the radiologist is experienced, particularly 
Accordingly, the present claims call for the windowing parameters to map or transform the scanner values to display values which the radiologist expects to see for each of the plurality of organs of interest. “

	Examiner’s Response:	Claim 1 recites “causes the first and second regions and the third regions to have expected and familiar appearances for the radiologist”.  Applicant’s argument appears to say that the radiologist expects to see a single windowing function per image, yet the claim is stating that each organ has its own windowing function.  This concept of “expected and familiar appearances for the radiologist” is nebulous.  Is Applicant trying to state that each organ (region) has its own transfer function (which is what Bruder does)?  Or that the multiple transfer functions of this application still causes the image to appear like it has only one windowing function?

Applicant argues
Bruder, relied upon by the Examiner, uses a filter-based method which has a number of drawbacks. In the filter-based methods, the scanner data for each displayed organ is mapped to display values in such a manner as to give the best contrast and other image properties for each organ without regard to the anatomy. Although the contrast and the display may look great, the gray scales are not what the radiologist expects to see. Because the image portion corresponding to each organ is not 
	
Examiner’s Response:	Bruder has a plurality of tissue/organ specific transfer functions [0057] and states “[51]... in optimizing a CT image in an organ-specific manner on the basis of the CT values in the HU scale and by way of appropriate windowing….” And “[53] … Then, in the simplest case of the embodiment according to the invention, each organ-specific curve section HU(x,y) is assigned its own transfer function .lambda.(HU(x,y)).  In this case, HU(x,y) signifies the HU value at the coordinates (x,y) of the CT image whose total frequency is plotted at the corresponding HU value in the histogram.  The transfer function .lambda.(HU(x,y)) changes the respective HU value HU(x,y) in such a way that anatomically associated, that is organ- or tissue-specific, image regions are delimited optically from other image regions.  .lambda.  can therefore be understood as a filter function with which all the image pixels I(x,y) of the respective HU region are filtered.”  Since the transfer functions are “anatomically associated, that is organ- or tissue-specific”, it would follow that they are what the radiologist expects to see for each of the plurality of organs. 

Applicant argues
The human body includes several pairs of organs, typically left-right organs such as lungs, kidneys, etc. Bruder applies the filtering method to paired organs. If one were to apply the filtering method filtering based on the scan data from both paired organs together, even more problems can occur. For example, if one of the paired organs is damaged and the other is healthy, the filtering method selects the gray scale values based on some sort of combination of the two and is not optimal for either. 

Examiner’s Response:	Doesn’t Applicant’s invention do the same thing (applies the filtering method to paired organs. If one were to apply the filtering method filtering based on the scan data from both paired organs together, even more problems can occur. If one of the paired organs is damaged and the other is healthy, the filtering method selects the gray scale values based on some sort of combination of the two and is not optimal for either.)?  It also is not clear how Applicant is assigning (“selects the gray scale values based on some sort of combination of the two and is not optimal for either”) to Bruder. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the image data" in 2nd
Claim 1 recites “expected and familiar appearances for the radiologist”.  This term is unclear.  Each radiologist would have different expected and familiar appearances.  Therefore the bounds are unclear.
Claims 11-12, 20, 22-26, 28,31are rejected under similar grounds as claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (PGPub 2004/0064038) in view of Kaftan (PGPub 2014/0233822), hereafter referred to as Kaftan
Regarding claim 38, Bruder discloses a method for generating an image of a portion of a body of a subject including a plurality of organs of interest, comprising: 
collecting a radiological scan from an imaging device to form scanner values; (Bruder, paragraph 51, CT image)
obtaining, through segmentation, a plurality of organ masks  each corresponding to one of the plurality of organs of interest directly from the image data, a portion of the image data outside the organ masks being background; (Bruder, See Fig. 5. A-F and paragraph 52 for example,1 “segment sections (A, B, C, D, E, F) of the HU distribution curve 9 are allocated uniquely to an organ or a tissue structure” “In the case of the histogram of FIG. 4, the HU region A, for example, correlates with lung tissue, the region B with fat tissue, C with embedded water, D with blood (e.g. aorta), E with liver tissue and F with heart tissue”, where the lungs are 2 organs which are physically displaced complementary organs, i.e. common image properties being in the same HU range)
from a memory of windowing parameters which map the scanner values to ranges of display values for each of a plurality of types of organs for mapping the scanner values to a range of image values for generating an image of the corresponding organ with an appearance in accordance with a user preference for each organ, -5- retrieving the windowing parameters corresponding to each of the plurality of organs of interest; (Bruder, paragraph 28 & 47, “It is an object of an embodiment of the present invention, by way of a suitable method which is ultimately to be implemented and carried out in the computer 8, to construct in a simple and rapid way a CT image in which the different anatomical tissue types are represented with different image characteristics (image sharpness and image noise) and thus an organ-specifically optimized CT image is obtained.” ; paragraph 53, “[0053] In order to be able to perform organ-specific setting of the image characteristics (image noise and image sharpness), the respective organ- and tissue-specific HU regions are defined in the histogram.  Then, in the simplest case of the embodiment according to the invention, each organ-specific curve section HU(x,y) is assigned its own transfer function .lambda.(HU(x,y)).  In this case, HU(x,y) signifies the HU value at the coordinates (x,y) of the CT image whose total frequency is plotted at the corresponding HU value in the histogram.  The transfer function .lambda.(HU(x,y)) changes the respective HU value HU(x,y) in such a way that anatomically associated, that is organ- or tissue-specific, image regions are delimited optically from other image regions.  .lambda.  can therefore be understood as a filter function with which all the image pixels I(x,y) of the respective HU region are filtered.  Mathematically, this may be represented as follows: 
 I(.lambda.(HU(x,y))=.lambda.(HU(x,y).multidot.I(x,y) ”;
Thus the method is implemented on a computer which inherently has memory.  Each organ has its own transfer function, which must be stored in the computer memory for using it to apply the transfer function)
assigning the retrieved windowing parameters each to a corresponding one of the obtained organ masks and the background; (Bruder, paragraph 55, “In the example of FIGS. 4 and 5, the organ-specific regions A, B, C, D, E, F are filtered on an HU basis”, see also Fig. 5, where the regions A-F are the organ mask for the image data and the background is unlabeled;  Paragraph 56-57 discusses organ/tissue specific transfer functions; where in order to use the equation in paragraph 56, the windowing parameters must assigned to the appropriate equation.   While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder. Bruder captures the CT image in HU. The segmentation is in HU. In order to view the image, a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB. Bruder specifically teaches converting each organ’s HU values to an image pixel. In order to view the images all HU values must be convert to an image pixel value, thus there needs to be a windowing parameter for background pixels, otherwise Bruder is inoperable)
applying said plurality of retrieved organ and background windowing parameters to the corresponding organ mask portions of the image data to determine the display values for the collected scanner values; and (Bruder, Paragraph 56 states “This HU-based filtering may be described mathematically as follows: I(.lambda..sub.1)=.lambda..sub.1.multidot.I(HU(x,y)), HU.epsilon. A”, thus the two “A” regions use the “A” windowing function.  Similarly each organ is windowed using their respective windowing function.
While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder.  Bruder captures the CT image in HU.  The segmentation is in HU.  In order to view the image a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB.  Bruder specifically teaches converting each organ’s HU values to an image pixel.  In order to view the images all HU values must be convert to an image pixel value)

But does not expressly disclose “generating a generated display image from the display values, wherein the generated display image includes image regions depicting the organs of interest corresponding to each of the obtained organ masks displayed with the corresponding appearance in accordance with the user preferences;”
Kaftan discloses “generating a generated display image from the display values, wherein the generated display image includes image regions depicting the organs of interest corresponding to each of the obtained organ masks displayed with the corresponding appearance in accordance with the user preferences;” (Kaftan, paragraph 53, “the possibility of having global LUT/window combinations available for selection, either pre-defined or user-defined, or with adjusting visualization parameters such as windowing, globally as is conventional for single-tracer studies”; )
Bruder & Kaftan are combinable because they are from the same field of endeavor of windowing.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to allow a user to adjust the window of Bruder as shown by Kaftan.
The suggestion/motivation for doing so would have been a more customized windowing output.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

(Bruder, paragraph 55, “ In the example of FIGS. 4 and 5, the organ-specific regions A, B, C, D, E, F are filtered on an HU basis”, see also Fig. 5, where the regions A-F are the significant mask for the image data;   There are two regions “A”, which is the lungs.  Paragraph 53 discusses organ/tissue specific transfer functions ;) 
Therefore, it would have been obvious to combine Bruder with Kaftan to obtain the invention as specified in claim 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11-12, 22-26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Kaftan (PGPub 2014/0233822), hereafter referred to as Kaftan
Regarding claim 1, Bruder discloses a method for generating a single two-dimensional image of a portion of a body of a subject for diagnosis by a radiologist, the method comprising: 
 receiving slice image data from a single radiological scan of an imaging device; (Bruder, paragraph 51, CT image)
segmenting the slice image data to differentiate at least a first region of interest of the slice image data, a second region of interest of the slice image data, and a third region of interest of the slice image data from a background region of the slice image data; wherein the first and second regions of  (Bruder, See Fig. 5. A-F and paragraph 52 for example,2 “segment sections (A, B, C, D, E, F) of the HU distribution curve 9 are allocated uniquely to an organ or a tissue structure” “In the case of the histogram of FIG. 4, the HU region A, for example, correlates with lung tissue, the region B with fat tissue, C with embedded water, D with blood (e.g. aorta), E with liver tissue and F with heart tissue”, where the lungs are 2 organs which are physically displaced complementary organs, i.e. common image properties being in the same HU range)
from a 3 containing a pre-determined standard window for each of a plurality of organ types and the background, retrieving receiving a pre-determined standard first organ window for the complimentary left and right first organs, a pre- determined standard second organ window for the third organ, and a background window for the background region;
(Bruder, paragraph 28 & 47, “It is an object of an embodiment of the present invention, by way of a suitable method which is ultimately to be implemented and carried out in the computer 8, to construct in a simple and rapid way a CT image in which the different anatomical tissue types are represented with different image characteristics (image sharpness and image noise) and thus an organ-specifically optimized CT image is obtained.” ; paragraph 53, “[0053] In order to be able to perform organ-specific setting of the image characteristics (image noise and image sharpness), the respective organ- and tissue-specific HU regions are defined in the histogram.  Then, in the simplest case of the embodiment according to the invention, each organ-specific curve section HU(x,y) is assigned its own transfer function .lambda.(HU(x,y)).  In this case, HU(x,y) signifies the HU value at the coordinates (x,y) of the CT image whose total frequency is plotted at the corresponding HU value in the histogram.  The transfer function .lambda.(HU(x,y)) changes the respective HU value HU(x,y) in such a way that anatomically associated, that is organ- or tissue-specific, image regions are delimited optically from other image regions.  .lambda.  can therefore be understood as a filter function with which all the image pixels I(x,y) of the respective HU region are filtered.  Mathematically, this may be represented as follows: 
 I(.lambda.(HU(x,y))=.lambda.(HU(x,y).multidot.I(x,y) ”;
Thus the method is implemented on a computer which inherently has memory.  Each organ has its own transfer function, which must be stored in the computer memory for using it to apply the transfer function;
In order to view the image, a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB. Bruder specifically teaches converting each organ’s HU values to an image pixel, but does not explicitly discuss background areas. In order to view the images all HU values must be convert to an image pixel value, thus there needs to be a windowing parameter for background pixels, otherwise Bruder is inoperable)

But does not expressly disclose “database”
Muraki discloses “database” (Muraki, paragraph 53, “An appropriate transfer function is selected from a database for use depending on what coloring is to be executed.”)
Bruder & Muraki are combinable because they are from the same field of endeavor of using transfer functions in medical imaging.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to store the plurality of transfer functions of Bruder in a database as shown by Muraki.
The suggestion/motivation for doing so would have been an easy way to access the information.


applying the pre-determined standard first organ window to both the first and second regions of interest of the slice image data to determine display values of the first and second regions of interest of the slice image data; applying the pre-determined standard second organ window to the third region of interest of the slice image data to determine display values of the third region of interest of the slice image data; applying the background window to the background region of the slice image data to determine display values of the background region of the slice image data; (Bruder, Paragraph 56 states “This HU-based filtering may be described mathematically as follows: I(.lambda..sub.1)=.lambda..sub.1.multidot.I(HU(x,y)), HU.epsilon. A”, thus the two “A” regions use the “A” windowing function.  Similarly each organ is windowed using their respective windowing function.
While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder.  Bruder captures the CT image in HU.  The segmentation is in HU.  In order to view the image a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB.  Bruder specifically teaches converting each organ’s HU values to an image pixel.  In order to view the images all HU values must be convert to an image pixel value)
generating a display image from the display values, wherein the selected pre-determined standard first organ window and second organ window causes the first and second regions and the third regions to have expected and familiar appearances for the radiologist4; and -3- (Bruder, Paragraph 56 states “This HU-based filtering may be described mathematically as follows: I(.lambda..sub.1)=.lambda..sub.1.multidot.I(HU(x,y)), HU.epsilon. A”, thus the two “A” regions use the “A” windowing function.  Similarly each organ is windowed using their respective windowing function.
While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder.  Bruder captures the CT image in HU.  The segmentation is in HU.  In order to view the image a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB.  Bruder specifically teaches converting each organ’s HU values to an image pixel.  In order to view the images all HU values must be convert to an image pixel value)

But does not expressly disclose “adjusting at least one of the first organ window, the second organ window, and background window based on input from a user such that intensities of the complimentary left and right first organs in the display image can be compared”
Kaftan discloses “adjusting at least one of the first organ window, the second organ window, and background window based on input from a user such that intensities of the complimentary left and right first organs in the display image can be compared.” (Kaftan, paragraph 53, “the possibility of having global LUT/window combinations available for selection, either pre-defined or user-defined, or with adjusting visualization parameters such as windowing, globally as is conventional for single-tracer studies”; Note the “such that” limitation is inherent to any medical imaging display device.  Any image with both the left and right lung is displayed can be compared)
Bruder & Kaftan are combinable because they are from the same field of endeavor of windowing.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to allow a user to adjust the window of Bruder as shown by Kaftan.
The suggestion/motivation for doing so would have been a more customized windowing output.


Therefore, it would have been obvious to combine Bruder with Kaftan and Muraki to obtain the invention as specified in claim 1.

Regarding claim 11, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein at least one of the windows is piecewise-linear. (As is known in the art, CT windows are typically piecewise-linear mappings)
 
Regarding claim 12, Bruder in view of Muraki in view of Kaftan discloses the method of claim 11, wherein the at least one of the windows piecewise-linearly maps a specific range of values of the image data to the a range of display values (Bruder, paragraph 56-58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”; “The window width depends on the attenuation differences of the respective structure: for the representation of very small attenuation differences, such as in the case of brain tissue, a narrow window is chosen, in the case of large attenuation differences, such as in the case of lung tissue, a wide window is chosen”; see also paragraph 34; where windowing inherently )

Regarding claim 22, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein the complementary left and right first organs include left and right lungs. (Bruder, paragraph 55, “ In the example of FIGS. 4 and 5, the organ-specific regions A, B, C, D, E, F are filtered on an HU basis”, see also Fig. 5, where the regions A-F are the significant mask for the image data;   There are two regions “A”, which is the lungs.  Paragraph 53 discusses organ/tissue specific transfer functions ;)
 
Regarding claim 23, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein the complimentary left and right first organs include left and right kidneys. (Bruder, paragraph 55, “ In the example of FIGS. 4 and 5, the organ-specific regions A, B, C, D, E, F are filtered on an HU basis”, see also Fig. 5, where the regions A-F are the significant mask for the image data;   There are two regions “A”, which is the lungs.  Paragraph 53 discusses organ/tissue specific transfer functions; While Bruder shows lungs and other organs, it does not explicitly state kidneys.  The Examiner takes OFFICIAL NOTICE that the normal human body has two kidneys)

Regarding claim 24, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein the radiological scan is selected from the group consisting of PET (positron emission tomography) scanner, a CT (computerized tomography) scanner, an MRI (magnetic resonance imaging) scanner, an x-ray scanner and an US (ultrasound) scanner. (Bruder, Abstract)

Regarding claim 25, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein the applying the plurality of windows comprises applying linear or non-linear window parameters. (Bruder, paragraph 56-58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”; “The window width depends on the attenuation differences of the respective structure: for the representation of very small attenuation differences, such as in the case of brain tissue, a narrow window is chosen, in the case of large attenuation differences, such as in the case of lung tissue, a wide window is chosen”; see also paragraph 34; where windowing inherently )

Regarding claim 26, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein each plurality of organs is assigned the corresponding mask. (Bruder, paragraph 56-58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”; “The window width depends on the attenuation differences of the respective structure: for the representation of very small attenuation differences, such as in the case of brain tissue, a narrow window is chosen, in the case of large attenuation differences, such as in the case of lung tissue, a wide window is chosen”; where the lungs have the same windowing mask)
 
Regarding claim 31, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein said image data is original image data (Bruder, paragraph 51)


Claim 20, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Muraki in view of Kaftan.
Regarding claim 20, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, 
But does not expressly disclose “wherein all of the windows are applied simultaneously”
Bruder does not disclose how the windows are applied (either serially or in parallel).  Before the time of filing, it would have been Obvious to try either methods to complete the windowing.  There is a finite number of identified solutions (serial/parallel).  Both yield the same result in a predictable manner.  Serial (consecutive) is easier to program, while Parallel (simultaneous) in general produces the output faster. 
Therefore, it would have been obvious to one of ordinary skill in the art to make the windowing in Bruder simultaneous.

	Regarding claim 28, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, 	
But does not expressly disclose “further comprising interpolating the image data, and the interpolating is performed after applying the plurality of windows”
Before the time of effective filing, it was/is well known that interpolation is used to increase the resolution of images.  It would be advantageous to interpolate the image data in order to increase the resolution of the image so more detail can be seen.  Therefore it would have been obvious to one or ordinary skill in the art to interpolate the image data after windowing.  Furthermore the Disclosure does not disclose this limitation as serving any unknown advantage or particular purpose or solving a stated problem.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leber (PGPub 2011/026795) discloses “[0101] In addition to the multiple structure segmentation, the preferred option of also assigning defined individual transfer functions to the individual structures, more particularly organs, and assigning a certain transparency to the latter is particularly advantageous in this case.”
Sharp (PGPub 2011/0228997) discloses “[0030] Using the rules 110 or other specified thresholds or criteria the visualization engine 108 selects 206 a transfer function according to the label specified by the user action.  For example, a plurality of specified transfer functions may be configured at the visualization engine.  Different transfer functions for different types of body tissue or organs may be provided.  For example, a particular type of transfer function may be provided for bone and another for air.  ”
Color and transparency of each organ and/or tissue are set corresponding to the CT value range by using two-dimensional (2D) linear transfer function.  A volume rendering view window adjustment process is selected such that volume rendering view interactive operation is conducted in a view window by moving a mouse at a rendering position according to a volume rendering view window adjustment mode.  ”
Brown (PGPub 2015/0138201) discloses “[0030] FIG. 2B illustrates an exemplary process 250 for volume rendering using a transfer function.  The exemplary process begins at 252 by providing a data-set associated with an image in three dimensions, e.g., a 3-dimensional CT or MRI volumetric data set representation of a knee.  The data set includes a plurality of elements, for example, a plurality of 2D images representing slices across a patient's knee, each slice containing a plurality of pixel data points representing specific points in the knee.  The process, at 254, further uses one or more transfer functions, where each transfer function defines a correspondence of scalar field values (e.g., pixel values) to color values and opacity values.  The number of transfer functions may be determined by 
application needs and available memory, for instance, a single object may need only one transfer function, where as if it is desired to image different parts of an object, e.g., different organs, bones, etc., multiple transfer functions can be used to show them differently, if desired.  Each of the transfer functions is further associated with a subset of elements of data (e.g., of a group of pixels) for controlling the color and opacity thereof.  For example, each subset of elements can be associated with a different element to be rendered, such as different bones, different organs, and so on.  Finally, process 250, after applying the transfer functions to the data set, cause an image to be rendered and displayed based thereon at 256.  Additional aspects of volume rendering are described, e.g., in co-pending patent application Ser.  No. 14/296,092, filed on Jun.  4, 2014, and entitled "VOLUME RENDERING OF IMAGES WITH MULTIPLE CLASSIFICATIONS," which is incorporated herein by reference in its entirety. ”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Segmentation is disclosed throughout the Bruder reference
        2 Segmentation is disclosed throughout the Bruder reference
        3 “A structured set of data held in a computer, especially one that is accessible in various ways.” (Oxford Dictionary).  While the Examiner believes any data stored in memory could be considered as a database, the Examiner will use a narrower definition.
        4 The familiar appearance is a subjective limitation.  Radiologists are used to seeing a range of CT scans from different equipment and imaging parameters.  Thus most if not all CT images would have a “familiar appearance”